  4:20-cr-03111-JMG-CRZ Doc # 1 Filed: 10/23/20 Page 1 of 1 - Page ID # 1




                                                                                  FILED
                                                                           U.S. DISTRICT COURT
                                                                          DISTRICT or NEGR/\SKi-'
                          IN THE UNITED STATES DISTRICT COUffl0 OCT                 23 PM 12• OJ
                              FOR THE DISTRICT OF NEBRASKA                                  •

 UNITED STATES OF Alv:IERICA,
                                                                         OFFICE OF THE CLER!<
                             '                                        SEALED
                        Plaintiff,
                                                                          4:20CR~//
        vs.
                                                                      INDICTMENT
JESSE CHASE SWARTZ, a/k/a MARK                                      18 U.S.C. § 15"(a)
JUSTIN DONOHUE,

                       Defendant.


        The Grand Jury charges that:

                                            COUNT ONE

        On or about July 29, 2020, in the District of Nebraska, the Defendant JESSE CHASE

SWARTZ, also known_as MARK JUSTIN DONOHUE, did lmowingly possess a document

prescribed by statute or regulation for entry into the United States, that is, a United States passport

card bearing number W32538298, ~hich the Defendant !mew to be forged, counterfeited, altered,

and falsely made.

       In violation of Title 18, United States Code, Section 154Q(a).


                                                        A TRUE BILL.




                                                        FOREPE~~


      The United States of America requests that trial of this case be held in Lincoln, Nebraska,
pursuant to the rules of this Court.

                                                    ~                     -
                                                                  WR. MOLSEN #;2693 ·
                                                        Assistant U.S. Attorney
